Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants election without traverse of species I, claims 1-13, and addition of claims 21-27 in the reply filed on 04/25/2022 is acknowledged. Species II, claims 14-20, are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center defining a valley of each of the plurality of grooves (claim 1, not labeled), and the centerline for the rim portion and base portion (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4 and  objected to because of the following informalities:  "  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “length” and “width” in claim 1 is a relative term which renders the claim indefinite. The term “length" and "width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The length and width of the container are not further defined by the specification or drawings; therefore, it is up for interpretation. For the purposes of examination, it shall be interpreted that the length is a measurable that runs along the opposite and first end. The width is a measurable perpendicular to the length.
Claim 2 recites the limitation "the sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should read “the rounded sidewall,” as it is referred to throughout the claims.
Claim 10 recites the limitation "the centerline of the rounded inset portion" and "the centerline of the base portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 12 and 21-25 are rejected under 35 U.S.C. 102a(1) as being anticipated by Slat (US 6264053 B1).
	With respect to claim 1, Slat discloses a container (10’ figure 3 below) comprising: a tubular body having a longitudinal axis (A figure 3 below) and a rounded sidewall (figure 3 below) extending between a first end (figure 3 below) and an opposite end (figure 3 below) surrounded by a rim portion (26’ figure 3 below); a base portion (12’ figure 3 below) defined, in part, by the first end (figure 3 below) and configured to support the container in an upright orientation relative to a support surface (col 1 lines 46-49) , the base portion (12’ figure 3 below) further defining a support ring (perimeter of 18 figure 3 below) having an at least substantially rounded perimeter; a rim portion (26’ figure 3 below) defined, in part, by the opposite end (figure 3 below) and positioned opposite the base portion (12’ figure 3 below); a vertical portion (16’ figure 3 below) defined, in part, by the rounded sidewall (16’ figure 3 below), aligned along the longitudinal axis (A figure 3 below), and extending between the perimeter of the base portion (12’ figure 3 below) and the rim portion (26’ figure 3 below), the vertical portion (16’, A, 12’, 26’ figure 3 below) having a first diameter that defines a vertical portion perimeter; and a plurality of grooves (40 figure 3 below) defined within the vertical portion (16’ figure 3 below) of the rounded sidewall, each of the grooves (40 figure 3 below) comprising a width (figure 3 below) defining opposing sides of each of the plurality of grooves, a length (figure 3 below) greater than the width (figure 3 below) and defining opposing ends of each of the plurality of grooves (40 figure 3 below), and a center (figure 3 below) defining a valley of each of the plurality of grooves (40 figure 3 below) intermediate the opposing sides, wherein: each of the plurality of grooves (40 figure 3 below) is aligned parallel with the longitudinal axis (A figure 3 below); the valley of each of the plurality of grooves (40 figure 3 below) is radially inset a distance from the vertical portion (16’ figure 3 below) perimeter; and opposing sides of adjacently positioned ones of the plurality of grooves (40 figure 3 below) define a peak that is radially aligned with the vertical portion (16’ figure 3 below) perimeter.

    PNG
    media_image1.png
    811
    724
    media_image1.png
    Greyscale

With respect to claim 2, Slat discloses the container of Claim 1 (above), wherein the sidewall (figure 3 above) defines an at least substantially uniform wall thickness through the vertical portion (16’ figure 3 below).
Examiner Note: Although not shown, it would be obvious to one in the field of bottle making that the inside surface is commonly homogeneous. Thereby, in relation to the outside surface, the wall thickness of the vertical portion should be uniform.
With respect to claim 3, Slat discloses the container of Claim 1 (above), wherein the rounded sidewall (figure 3 above) further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above).
With respect to claim 4, Slat discloses the container of Claim 3 (above), wherein the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above).
Examiner Note: Item 42 of Slat is being used referenced to the area occupied by the ring of grooves.
With respect to claim 5, Slat discloses the container of Claim 3 (above), wherein the one or more base transition grooves (36 figure 3 above) are aligned with respective ones of the plurality of grooves (40 figure 3 above) defined within the vertical portion (16’ figure 3 above) of the rounded sidewall (figure 3 above).
With respect to claim 6, Slat discloses the container of Claim 5 (figure 3 above), wherein the plurality of grooves defined within the vertical portion (16’ figure 3 above) and the one or more base transition grooves (36 figure 3 above) are arranged around a perimeter of the vertical portion (16’ figure 3 above) and the curved base transition region (42 figure 3 above), respectively.
With respect to claim 7, Slat discloses the container of Claim 3 (above), wherein a portion of the vertical portion (16’ figure 3 above) is inset relative to the curved base transition region (42 figure 3 above).
With respect to claim 11, Slat discloses the container of Claim 1 (above), wherein the rim portion (26’ figure 3 above) is oriented such that a centerline of the rim portion (26’ figure 3 above) is aligned with a centerline of the base (12’ figure 3 above) portion (both are along the longitudinal axis A figure 3 above), the rim portion (26’ figure 3 above) comprising an outer perimeter defining an at least substantially rounded perimeter (present in figure 3 above); and an inner perimeter defining an at least substantially rounded perimeter of an opening (present if figure 3 above), wherein the opening is oriented such that a centerline of the opening is aligned with the centerline of the base portion (as stated above both will fall along the longitudinal axis A figure 3 above).
Examiner Note: Application does not state which axis the centerline of the rim portion is orientated, relative to the cylindrical shapes.
With respect to claim 12, Slat discloses the container of Claim 4 (above), wherein adjacent ones of the plurality of grooves (40 figure 3 above) on the vertical portion (16’ figure 3 above) and the one or more base transition grooves (36 figure 3 above) are each separated by substantially the same distance along respective lengths of the grooves (this relationship is present in figure 3 above).
With respect to claim 21, Slat discloses a container (10’ figure 3 above) comprising: : a tubular body having a longitudinal axis (A figure 3 above) and a rounded sidewall (figure 3 above) extending between a first end (figure 3 below) and an opposite end (figure 3 above); the first end (figure 3 above) is configured to support the container in an upright orientation relative to a support surface (col 1 lines 46-49 a vertical portion (16’ figure 3 above) defined, in part, by the rounded sidewall (16’ figure 3 above), aligned along the longitudinal axis (A figure 3 above), extending between the first and second ends (figure 3 above), and having a vertical portion perimeter; and a plurality of grooves (40 figure 3 above) defined within the vertical portion (16’ figure 3 above) of the rounded sidewall, each of the grooves (40 figure 3 above) comprising a width (figure 3 above) defining opposing sides of each of the plurality of grooves, a length (figure 3 above) greater than the width (figure 3 above) and defining opposing ends of each of the plurality of grooves (40 figure 3 above), and a center (figure 3 above) defining a valley of each of the plurality of grooves (40 figure 3 above) intermediate the opposing sides,  wherein: each of the plurality of grooves (40 figure 3 above) extends along the longitudinal axis (A figure 3 above); the valley of each of the plurality of grooves (40 figure 3 above) is radially inset a distance from the vertical portion (16’ figure 3 above) perimeter; and opposing sides of adjacently positioned ones of the plurality of grooves (40 figure 3 above) define a peak that is radially aligned with the vertical portion (16’ figure 3 above) perimeter.
With respect to claim 22, Slat discloses the container of Claim 21 (above), wherein the sidewall (figure 3 above) defines an at least substantially uniform wall thickness through the vertical portion (16’ figure 3 below).
Examiner Note: Although not shown, it would be obvious to one in the field of bottle making that the inside surface is mostly homogeneous. Thereby, in relation to the outside surface, the wall thickness of the vertical portion should be uniform.
With respect to claim 23, Slat discloses the container of Claim 21 (above), wherein the rounded sidewall (figure 3 above) further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above).
With respect to claim 24, Slat discloses the container of Claim 23 (above), wherein the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above).
Examiner Note: 42 is being referenced to the area occupied by the ring of grooves.
With respect to claim 25, Slat discloses the container of Claim 24 (above), wherein adjacent ones of the plurality of grooves (40 figure 3 above) on the vertical portion (16’ figure 3 above) and the one or more base transition grooves (42 figure 3 above) are each separated by substantially the same distance along respective lengths of the grooves (16’, 42 figure 3 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10, 13, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slat (US 6264053 B1) in view of White (US 20040164047 A1).
Slat as applied to claims 1 and 21, above, discloses all the limitations of the claims except for a base channel and other details relating to the shape of the base of the container, including a rounded inset panel. However, in a similar field of endeavor, namely bottle making, White taught of a container with a base “that is segmented and recessed for additional strength” (page 1 [0013]) as depicted below in figure 5, item 12. This reads on claims 8 and 26 as the segmented portions create “base channels.” Additionally, the description of a recessed portion reads on claim 10s rounded inset panel. Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to include a base channel and recessed portion as taught by White in the bottle of Slat since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Slat teaches a bottle and adding a base channel and recessed portion as taught by White would maintain the same functionality of the Slats invention while increasing bottle strength, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image2.png
    622
    468
    media_image2.png
    Greyscale

	With respect to claim 9, 13, and 27, Slat and White failed to disclose the relationship where the base transition grooves intersect the base channel. However, this is one of many relationships that would have been obvious to try. It would have been obvious to try to one of ordinary skill in the art at the time the invention to have base transition grooves intersect the base channel since there are only a finite number of predictable solutions. Either the two parts intersect or they don’t. Thus, making the base transition grooves intersect the base channel would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Examiner Note:  With respect to the remainder of claim 9, Slat discloses the portion wherein: the rounded sidewall further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above); the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above). 
	With respect to claim 10, the relationship between the recessed portion (rounded inset panel) and the segments (base channel) is not disclosed by Slat in view of White. However, similar to the rationale above, this is one of many relationships that would have been obvious to try. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have a recessed portion (rounded inset panel) that is less shallow (retracts more to the interior) than the segmented portions (base channel) since there are only a finite number of predictable solutions. Either the base channel is shallower, the same, or less shallow than the rounded inset panel. Thus, having a shallower base channel, as compared to the rounded inset panel, would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735